Citation Nr: 0836058	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for an upper back disability.

2.  Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO declined to reopen the veteran's 
claim seeking entitlement to service connection for an upper 
back injury, on the basis that the evidence submitted since 
the prior final determination was not new and material.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  As is discussed 
more fully below, prior to any consideration of the veteran's 
claim on the merits the Board is first required to consider 
the issue of finality.  See 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995).  
The issue on appeal has been recharacterized as shown above.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the 
Detroit RO in October 2007.  A copy of the hearing 
transcript is of record and has been reviewed.

The Board notes that the veteran submitted additional 
evidence to VA at his October 2007 hearing.  A waiver of RO 
consideration was also submitted by the veteran at that time.  
The Board will, therefore, consider this evidence in deciding 
the issues on appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated November 2002 
denied service connection for an upper back injury.  

3.  The evidence received since the November 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an upper back injury.

4.  The veteran was involved in a traumatic bicycle accident 
while stationed in Germany in May 1980.  

5.  Thereafter, service treatment records document complaints 
of and treatment for recurrent pain of the upper back.

6.  The veteran is currently diagnosed with disabilities of 
the upper back that have been linked to his in-service 
injuries by competent medical evidence.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied 
entitlement to service connection for an upper back injury, 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the November 2002 
rating decision is new and material, and the claim for 
service connection for an upper back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159 (2007).

3.  The criteria for entitlement to service connection for an 
upper back disability have been met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the veteran was provided with notice letters in October 2005, 
March 2006, April 2006, and August 2006.  Whereas the Board 
is granting in full the benefit sought on appeal, the Board 
assumes, without deciding, that any error committed with 
respect to either the duty to notify or the duty to assist, 
was harmless; and, therefore, will not be further discussed.


Law and Analysis

A.  New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The Board observes that the veteran's claim for service 
connection for an upper back injury was previously 
considered and denied by the RO in a rating decision dated 
November 2002.  In that decision, the RO concluded that 
there was no evidence of a medical nexus between the 
veteran's in-service symptomatology and his claimed 
disability.  Therefore, the RO concluded that service 
connection for an upper back injury was not warranted.  The 
veteran was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In September 2005, the veteran requested that his claim for 
service connection for an upper back injury be reopened.  
In a June 2006 rating decision (RD), the RO declined to 
reopen the veteran's claim on the grounds that the evidence 
received since the prior final determination was not new 
and material.  

The evidence associated with the claims file subsequent to 
the November 2002 rating decision includes: statements made 
by the veteran in various submissions to VA, additional VA 
medical records, additional private medical records, a 
statement from the veteran's brother, and the testimony of 
the veteran and his wife at a personal hearing before the 
undersigned Acting Veterans Law Judge in October 2007.  The 
Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the November 2002 rating 
decision and finds that this evidence constitutes new and 
material evidence sufficient to reopen the previously 
denied claim for service connection for an upper back 
injury.  

At the October 2007 travel board hearing, the testimony of 
the veteran's wife, a registered nurse, included her 
professional medical opinion that the veteran's in-service 
bicycle accident was the "type of injury [that] definitely 
could injure the cervical spine."  As the veteran's claim 
was previously denied because the records considered by VA 
included no competent medical evidence of a nexus between 
the veteran's symptomatology while in service and his 
claimed disabilities, the new records are probative of the 
issue upon which the previous denial was based.  For 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board is 
prohibited from weighing the relative value of the new 
evidence in making its decision to reopen.  See id.  
Therefore, this evidence is new and material, requiring the 
reopening of the veteran's claim of entitlement to service 
connection for an upper back injury.

New and material evidence having been received, the Board 
concludes that the veteran's claim for entitlement to service 
connection for an upper back injury must be reopened. 


B.  Service Connection

Having reopened the claim, the Board will now look to see 
whether the evidence supports a grant of service 
connection.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
available evidence is at least in relative equipoise; and 
therefore, the veteran is entitled to the benefit of the 
doubt.  Therefore, the veteran is entitled to service 
connection for an upper back injury.

The veteran contends that he was involved in a traumatic 
bicycle accident while stationed in Germany.  At his travel 
board hearing in October 2007, the veteran vividly related 
the circumstances surrounding his accident, and the medical 
treatment he underwent afterward.  The veteran attributes his 
current symptomatology including chronic pain, limited range 
of motion, numbness and tingling in his arms, and loss of arm 
strength to his in-service accident.  

Service treatment records confirm that the veteran was 
involved in a bicycle accident causing multiple traumatic 
injuries in May 1980.  When he was examined at the hospital, 
the veteran complained of pain in his neck and was advised 
not to move.  Radiographic reports from the day of the 
examination indicate that the veteran's cervical spine and 
skull demonstrated no evidence of fracture deformities.  
However, in June 1980, the veteran was referred for physical 
therapy to treat the residuals of the cervical strain he 
sustained in the May 1980 accident.  A note from July 1980 
indicated that the veteran received no relief from his neck 
pain and headaches after two weeks of physical therapy.  In 
October 1980 the veteran was afforded a brain scan to 
determine the cause of his increasingly intense headaches.  
In May 1982, the veteran was seen for complaints of tingling 
sensation in his legs when he flexed his neck; he was 
diagnosed with muscle strain.  At his exit examination, the 
veteran reported, among other things, a history of frequent 
or severe headaches, dizziness or fainting spells, head 
injury, and recurrent back pain.  The examiner noted the 
veteran's complaints of occasional back pain.  Upon 
examination, however, the discharge examiner found the 
veteran's head, neck, and spine to be normal.  

The Board notes that the veteran's claims file does not 
include any documentation of complaints of recurrent upper 
back pain or related diagnoses until October 1995, more than 
thirteen years after his discharge from the military.  When 
asked at his October 2007 travel board hearing about medical 
care that occurred in the interim between his military 
service and the first recorded treatment in October 1995, the 
veteran stated that he was without a job after he was 
discharged from the military, during which time he doctored 
himself.  He further stated that he received care at his 
local emergency room, but that their records only went back 
for ten years.  

In October 1995, the veteran presented at the VA medical 
center complaining of chronic, severe, disabling pain in his 
right shoulder and neck that had occurred off and on since 
his bicycle accident in May 1980.  A cervical spine x-ray 
revealed narrowing in the area of C6-C7.  The veteran also 
complained of episodic numbness and tingling in his right 
arm, and occasional problems grasping objects.  The veteran 
was referred for physical therapy in May 1996.  In 
contemporaneous medical records, the veteran consistently 
attributed his symptoms to his in-service upper back injury.    

The veteran was afforded a VA examination in April 2006.  The 
examiner noted the veteran's reported history of a bicycle 
accident during his military service.  The veteran complained 
of stiffness in his cervical spine with numbness in his 
hands, and electrical shooting pain in his arms, that had 
become progressively worse.  The examiner further noted that 
the veteran's claims file did not include his service 
treatment records.  The examiner diagnosed the veteran with 
degenerative changes of the cervical spine with mild spinal 
stenosis at the C6-7 level, and cervical radiculopathy at C5 
and C6, which had a significant effect on the veteran's 
ability to participate in occupational activities.  However, 
the VA examiner was unable to determine if the veteran's 
current spinal condition was related to the bicycle accident 
he suffered in service without resorting to mere speculation.  

The Board observes that there are notable weaknesses in the 
VA examiner's opinion, including the fact that the 
examination did not include a review of the veteran's service 
treatment records.  Furthermore, the examiner does not 
provide any opinion as to whether or not the veteran's 
current disabilities are related to his in-service injuries. 

At the veteran's October 2007 travel board hearing, the 
veteran's wife, a registered nurse, testified that the 
disabilities the veteran was currently suffering were 
characteristic of those suffered by others who were involved 
in high speed accidents involving trauma to the head, such as 
those occurring on motorcycles and snow mobiles.  The 
veteran's representative characterized the veteran's spouse's 
testimony as opining that it was as likely as not that the 
veteran's neck injury is a residual of his in-service bicycle 
accident.    

Though the Board notes that the opinion of the veteran's 
spouse may be based largely upon the veteran's account of his 
accident, the Board is unable to determine that the veteran's 
statement to his spouse were inaccurate, and therefore 
unreliable.  Indeed, most of his statements about the 
accident are supported by the documentary evidence supplied 
in his service treatment records.  The Board acknowledges 
that the veteran's spouse has a personal interest in the 
outcome of the Board's determination of the veteran's claim.  
However, the Board finds that the veteran's spouse is a 
medical professional with the required specialized training 
to provide a competent medical opinion.

As there is no conflicting medical opinion, the Board 
concludes, that the medical evidence of record is at least in 
relative equipoise on the issue of whether or not the 
veteran's in-service bicycle accident is the cause of his 
current disabilities.  

Weighing the substantial evidence of an upper back injury in 
service, and the veteran's reports of continuing 
symptomatology following his military service, as well as the 
medical nexus opinion provided by the veteran's spouse 
linking the veteran's in-service injury to his current 
disabilities, against the lack of medical evidence for a long 
period following the veteran's military service, the Board 
concludes that the evidence of record is at least in relative 
equipoise.  Therefore, resolving any benefit of the doubt in 
favor of the veteran, his claim of entitlement to service 
connection for an upper back injury is granted.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for an upper back injury is reopened

Entitlement to service connection for an upper back injury is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


